These controversies have resolved themselves into the sole question whether there is evidence in the records tending to show that the claimants were "reasonably fitted" for the work offered to them, as provided by Section 1345-6 a et seq., General Code. If so, the compensation was properly suspended. *Page 537 
In the first case the claimant said:
"I did not accept the referral.
"I work in the garment industry and earn $36 for 35 hours per week. I do not think I should have to accept a job paying so much less."
This statement discloses no complaint about not being reasonably fitted for the proffered alteration work in a store selling ladies' garments; and the administrator found that the wage offered the claimant by the store was the prevailing wage for that type of work in Toledo.
In another statement this claimant said:
"I did not accept this referral to Millers Vogue because I had been there once before to see about work before I was hired at Flaums. I did not want to work at Millers because the wages were low and the hours long. Working where I do I can get home early and take care of my husband's meals because he works at night. I am a worker at Flaums, and will return there when the season opens."
In the second case the claimant made the following similar statement:
"I talked with USES on 5/29/45 and they wanted to send me to the Hettrick Mfg. Co. as a sewing machine operator. I did not accept the referral. I have worked in the cloak and suit industry for 42 years and am now out of work due to a seasonal layoff. I expect to get back to work in a week or so."
The proffered work involved sewing heavier cloth and required some training. However, the administrator found that the claimant was reasonably fitted for that work and that the employer offered prevailing wages for similar work in the community.
Under such circumstances the administrator was justified in suspending the unemployment compensation. The purpose of this law is to assist those who are unfortunate enough to be involuntarily unemployed, *Page 538 
but it is not intended to benefit those who capriciously refuse similar work for which they are reasonably fitted and for which they can receive wages prevailing for similar work in the community.
The judgments of the Court of Appeals must be reversed and the decisions of the board of review affirmed.
Judgments reversed.
WEYGANDT, C.J., TURNER, MATTHIAS, HART, SOHNGEN and STEWART, JJ., concur.
ZIMMERMAN, J., concurs in cause No. 31425, but dissents in cause No. 31426.